UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 98-7675



IRVING E. TWITTY,

                                              Plaintiff - Appellant,
          versus


CAPTAIN GINN, Allendale Adm. Staff; SERGEANT
DUKE, Ms., Allendale Adm. Staff; ALLENDALE
ADMINISTRATIVE STAFF, Investigation Depart-
ment; SOUTH CAROLINA DEPARTMENT OF CORRECTIONS
DEPARTMENT OF HEADQUARTERS; BUREAU OF PRISON
HEADQUARTERS; GRIEVANCE COORDINATOR; ADJUST-
MENT COMMITTEE BOARD; EAST COAST REGIONAL OF-
FICE; GRIEVANCE ADMINISTRATOR,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CA-97-3890-3-19BC)


Submitted:   April 15, 1999                 Decided:   April 21, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Irving E. Twitty, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Irving E. Twitty appeals the district court’s order dismiss-

ing, without prejudice, his action seeking relief under 42 U.S.C.A.

§ 1983 (West Supp. 1998).       Twitty, however, has filed an untimely

notice of appeal.    We dismiss for lack of jurisdiction.          The time

periods for filing notices of appeal are governed by Fed. R. App.

P. 4.   These periods are “mandatory and jurisdictional.”              Browder

v.   Director,   Dep’t   of   Corrections,   434   U.S.   257,   264    (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

Parties to civil actions have thirty days within which to file in

the district court notices of appeal from judgments or final

orders.   See Fed. R. App. P. 4(a)(1).       The only exceptions to the

appeal period are when the district court extends the time to

appeal under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).

      The district court entered its order on May 14, 1998; Twitty’s

notice of appeal was filed on November 10, 1998, which is beyond

the thirty-day appeal period.       Twitty’s failure to note a timely

appeal or obtain an extension of the appeal period leaves this

court without jurisdiction to consider the merits of Appellant’s

appeal.   We therefore dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately




                                     2
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                                3